Exhibit 10.5

Employment Agreement

Agreement effective May 1, 2002, between MapInfo Corporation, One Global View,
Troy, New York 12180 ("MapInfo" or "Company"), and GEORGE MOON ("Moon").

1. EMPLOYMENT AND TERM

1.1        Upon execution of this Employment Agreement (the "Agreement"), it is
hereby acknowledged that this agreement and any exhibits hereto, constitute the
entire understanding between the parties, and all previously executed employment
agreements, together with any addendums previously executed by both parties, are
hereby null and void. No waiver or modification of the terms hereof shall be
valid unless in writing and signed by both parties and only to the extent
therein set forth.

1.2        MapInfo agrees to continue employment of Moon, and he agrees to serve
as MapInfo's Chief Technology Officer.

1.3       Moon shall devote his best and full-time efforts to fulfilling his
responsibilities to MapInfo. He shall use his individual expertise to the extent
possible for effective sales/profit operation of the company, as well as the
growth of the business, subject to the control, discretion and approval of the
Chief Executive Officer. In the performance of his duties, he shall make his
office in the U.S. headquarters of MapInfo.

1.4        Term. The term of this Agreement shall begin on May 1, 2002, and
continue until April 30, 2005, unless terminated by MapInfo at any time for
"Cause" in accordance with any of the following definitions for the purpose of
this Agreement, or inability to perform as set forth in Section 5 below.

2.        COMPENSATION AND BENEFITS

2.1        The Company shall pay to Moon a salary of not less than $C249,750.00
per annum, in accordance with the standard payroll practices of the Company.
Moon's base salary will increase by $C15,000.00 on October 1, 2002, and then
increase by $C15,000.00 annually from that date. Moon shall receive stock
options of 11,250 per annum commencing on the next general company issuance (on
or about January 15, 2003).

2.2        At the expiration of this Agreement, should either the Company or
Moon decide not to renew, Moon shall receive six (6) months of his then current
full base salary. Receipt of this severance payment shall be contingent upon
Moon's execution of a Reasonable General Release of the Company, which is
prepared by the Company.

2.3         The Company shall reimburse Moon for all reasonable out-of-pocket
expenses incurred in connection with the performance of his duties hereunder,
payable in accordance with the standard expense account procedures of MapInfo.

2.4         Moon shall be entitled to participate on the same basis, subject to
the same qualifications, as other employees of the Company in any disability,
pension, life insurance, health insurance, hospitalization and other fringe
benefit plans in effect with respect to other employees of the Company, in
accordance with the written terms of said plans which shall be controlling.

2.5        While he is employed, Moon will be eligible to earn incentive
compensation in accordance with the MapInfo Executive Incentive Compensation
Program (hereafter, "MEICP") based on the Company's and Moon's performance
during each fiscal year as follows:

2.5.1        An additional 50% (percent) of Moon's annual base salary may be
earned, payable quarterly, for achieving targeted Company objectives and
additional compensation will be earned for achieving above targeted objectives
as outlined each fiscal year in Moon's approved MEICP. Such payments are payable
forty-five (45) days after the end of the fiscal year; and

2.5.2        Moon's annual incentive compensation target may be increased from
time to time in accordance with the normal business practices of the Company.

        

3.        INTELLECTUAL PROPERTY, CONFIDENTIAL INFORMATION AND NON-COMPETITION

Moon reaffirms his previously executed attached Employee Intellectual Property,
Confidential Information and Non-Competition Agreement.

4.        IRREPARABLE INJURY

4.1        Both parties hereto recognize that the services to be rendered by
Moon during the term of his employment are special, unique and of extraordinary
character, and Moon acknowledges that any violation by him of Section 3 of this
Agreement may cause the Company irreparable injury.

4.2        In the event of a breach or threatened breach by Moon of the
provisions of said Section 3, MapInfo shall be entitled to an injunction
restraining Moon from violating the terms thereof, and from providing any
confidential information to any person, firm, corporation, association or other
entity, whether or not Moon is then employed by, or an officer, director, or
owner thereof.

4.3        Nothing herein shall be construed as prohibiting the Company from
pursuing any other remedies available to it for such breach or threatened
breach, including recovery of damages from Moon.

5 ;EARLY TERMINATION

Definititions for purposes of this Agreement:

"Cause

" shall be defined and limited to (i) the willful and continued failure by Moon
to substantially perform his duties hereunder (other than any such failure
resulting from Moon's incapacity due to physical or mental illness), or (ii)
conviction for any crime other than simple offenses or traffic offenses; (iii)
breach of Moon's fiduciary responsibilities to the Company; (iv) conduct
reflecting moral turpitude; (v) commission of fraud or gross misconduct in
Moon's dealings with or on behalf of the Company; (vi) breach of any duty of
confidentiality owed the Company.



"Change in Control of the Company"

shall mean an acquisition (directly or indirectly)



resulting in more than 50% of the Company's voting stock or assets being
acquired by one or more entities that thereby gain management control of the
Company. This section shall govern in case of any conflict between the wording
of this Agreement and the wording of the plan under which any options were
granted to Moon.

"Good Reason"

shall mean a failure by the Company to comply with any material provision of
this Agreement which has not been cured within ten (10) days after Moon has
given written notice of such noncompliance to the Company.



"Notice of Termination"

shall mean a written notice to the other party that Moon is terminating or to be
terminated for one of the reasons set forth in this Agreement.



5.1        Moon's employment hereunder may be terminated prior to the Contract
Expiration Date under any one of the following circumstances:

5.1.1 ;the death of Moon;

5.1.2 ;a mental, physical or other disability or condition of Moon which renders
him incapable of performing his obligations under this Agreement for a period of
three (3) consecutive months;

5.1.3 ;by Moon for either (i) Good Reason or (ii) a Change in Control of the
Company;

5.1.4 ;by the Company for Cause.

5.2 ;Any termination of Moon's employment by the Company or by Moon shall be
communicated by written Notice of Termination to the other party hereto.

5.3 ;"Date of Termination" shall mean:

5.3.1 ;if Moon's employment is terminated by his death, the date of his death;

5.3.2 ;if Moon's employment is terminated by reason of the event specified in
subsection 5.1.2. above, one hundred twenty (120) days after Notice of
Termination is given (provided that Moon shall not have returned to the
performance of his duties on a full-time basis during such one hundred
twenty-day period;

5.3.3     if Moon's employment is terminated for Cause pursuant to subsection
5.1.4. above, the date the Notice of Termination is given or later, if so
specified in such Notice of Termination; and

5.3.4     if Moon's employment is terminated for any other reason, the date on
which a Notice of Termination is given.

5.3.5     In the event of reasons specified in subsection 5.2.1 rendering Moon
incapable of performing his obligations under this agreement for a period of
three consecutive months, the company would be entitled to find a permanent
replacement of his position; however, Moon's entitlement to any short term
disability or long term disability would continue as specified in the MapInfo
Canada Corporation health benefit plan. In the event Moon should cease to be
disabled and a suitable position is not available for Moon within the company,
then he would be considered terminated without cause.

5.4        If within thirty (30) days after any Notice of Termination is given,
the party receiving such Notice of Termination notifies the other party that a
dispute exists concerning the termination, the Date of Termination shall be the
date fixed, either by arbitration award or by a final judgment, order or decree
of a court of competent jurisdiction.

6.        COMPENSATION UPON EARLY TERMINATION OR DISABILITY

6.1        During any period that Moon fails to perform his duties hereunder as
a result of incapacity due to physical or mental illness ("disability period"),
Moon shall continue to receive his full base salary at the rate then in effect
for such period until his employment is terminated pursuant to 5.1.2 above,
provided that payments so made to Moon during the disability period shall be
reduced by the sum of the amounts, if any, payable to Moon at or prior to the
time of any such payment under disability benefit plans of the Company and which
were not previously applied to reduce any such payment.

6.2        If Moon's employment is terminated by his death, the Company shall
have no further payment obligations to Moon other than those arising from his
employment prior to his death.

6.3        If Moon's employment shall be terminated for Cause, the Company shall
pay Moon his full base salary through the Date of Termination at the rate in
effect at the time Notice of Termination is given, and any incentive
compensation earned under Section 2.5 through the Date of Termination.
Thereafter, the Company shall have no further obligations to Moon under this
Agreement.

6.4        If Moon shall terminate his employment by resigning, the Company
shall pay Moon his full base salary for six months from the Date of Termination
at the rate in effect when the Notice of Termination is given. Receipt of this
severance payment shall be contingent upon Moon's execution of a Reasonable
General Release of the Company, which is prepared by the Company.

6.5        If Moon's employment shall be terminated by MapInfo for reasons other
than those specified in Sections 5.1.2, 5.1.3 or 5.1.4 above, then:

6.5.1     At his choice, Moon can either: (1) continue to be paid his full base
salary, plus target incentive, for the remaining period in his contract (but, in
no case, less than two years), or (2) opt to receive a lump-sum payment
equivalent to his actual highest annual base, plus incentive, earnings to be
based upon the immediate past five-year period; and

6.5.2     the Company shall continue Moon's health and dental insurance coverage
for the one year period following the Date of Termination on the same terms as
provided to other MapInfo employees.

6.5.3     Provision of the above severance payments and benefits shall be
contingent upon Moon's execution of a Reasonable General Release of the Company,
which is prepared by the Company.

6.6        Upon any change in control of the Company, where Moon is not the
surviving Chief Technology Officer, or is offered a position not acceptable to
him, then, at his option, his employment shall terminate upon such change in
control, and:

6.6.1        Moon shall either:

(1) continue to receive his full base salary plus his incentive earnings target
(as outlined in sections 2.5.1 above) for the remaining period in his contract
(but, in no case, less than two years); or

(2) opt to receive a lump-sum payment equivalent to his highest two-year's (of
the immediate past five-year period) full base salary plus actual incentive
earnings, both payable by the company; and

6.6.2     the controlling company shall continue Moon's health and dental
insurance coverage for the applicable period stated in section 6.6.1 on the same
terms as provided to other company employees.

6.6.3        provision of the above severance payments and benefits shall be
contingent upon Moon's execution of a Reasonable General Release of the
controlling company, which is prepared by the controlling company.

6.7        Upon any change in control of the Company, all unexpired and unvested
options of Moon to purchase common stock of the company shall immediately vest
as of the date of such change in control, for such period of time and upon such
terms as are provided in the plan under which the options were granted.

7.        NOTICES

All communications and notices hereunder shall be in writing and either
personally delivered or mailed to the party at the address set forth in the
records of the Company. Notices to MapInfo shall be addressed to the attention
of the Chairman of MapInfo Corporation, with a copy to the President and CEO of
MapInfo Corporation.

8.        SUCCESSORS

8.1        Under this Agreement, any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all, or substantially all, of
the Company's business and/or assets, will be required to expressly assume and
agree to comply with this Agreement in the same manner and to the same extent
that the Company would be required to comply as if no such succession had taken
place. Failure of the Company (or any successor to its business and/or assets)
to obtain such agreement prior to the effectiveness of any such succession
shall, at Moon's option to treat it as such, be a breach of this Agreement,
except for the purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed the Date of Termination.

8.2        This Agreement shall be binding upon and inure to the benefit of the
parties hereto, their respective heirs, administrators, executors, personal
representatives, successors and assigns; provided, however, that except as
provided in this Section 8, this Agreement may not be assigned by either of the
parties hereto. If Moon should die while any amounts would still be payable to
him, all such amounts earned, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to Moon's designee or, if there be
no such designee, to Moon's estate.

9.        ARBITRATION

9.1        Except as otherwise provided in Section 4 above, any dispute or claim
relating to or arising out of employment with the Company, whether based on
contract, tort or otherwise, but not including statutory claims, shall be
subject to final and binding arbitration in the State of New York in accordance
with the applicable commercial arbitration rules of the American Arbitration
Association in effect at the time the claim or dispute arose.

9.2        The arbitrator shall have jurisdiction to determine any such claim,
and may grant any relief authorized by law. Their binding decision is based on,
and supported by, written findings of fact and conclusions of law.

9.3        Any claim or dispute subject to arbitration shall be deemed waived,
and shall be forever barred, if arbitration is not initiated within twelve (12)
months of the date the claim or dispute first arose.

10.        GOVERNING LAW AND FORUM

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York without regard to the choice of law provisions thereof,
and the parties herein consent to the exclusive jurisdiction of the New York
State Supreme Court, County of Rensselaer, or the United States District Court
for the Northern District of New York, as may be applicable.

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date and year first above written.

 

                                                MAPINFO CORPORATION

 

_/s/ George Moon

___________________                 BY: _/s/ Mark Cattini____________________
GEORGE MOON                                                            MARK
CATTINI
Chief Technology
Officer                                                    President & Chief
Executive Officer



 

 

 